Citation Nr: 0837860	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  03-22 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for residuals of an eye 
injury.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1975 to March 
1980 and from August 1986 to October 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  Jurisdiction over the case was 
subsequently transferred to the RO in Baltimore, Maryland..

When the case was previously before the Board in June 2005, 
it was remanded for additional development.  The case has 
been returned to the Board for further appellate action.

The issue of entitlement to service connection for residuals 
of an eye injury is addressed in the REMAND that follows the 
order section of this decision.


FINDINGS OF FACT

1.  The veteran does not have a low back disability.

2.  The veteran does not have hemorrhoids.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  Hemorrhoids were not incurred or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in June 2002, prior to its initial adjudication of the 
claim.  Although the veteran was not provided notice with 
respect to the disability-rating or effective-date element of 
his claims until June 2007, after the initial adjudication of 
the claims, the Board finds that there is no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for either disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those 
elements of the claims was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that he currently suffers from a low back 
disability.

Service treatment records show that the veteran complained of 
low back pain and was found to have hemorrhoids.  The report 
of the May 2001 retirement examination shows that no evidence 
of hemorrhoids or a low back disorder was found on the 
clinical evaluation.  In response to his claims, the veteran 
was afforded a VA fee-basis examination in July 2002.  The 
physical and X-ray examinations of his low back were 
negative.  In addition, the examiner stated that the 
veteran's hemorrhoids had resolved.

In fact, there is no medical evidence showing that the 
veteran has been found to have a low back disorder or 
hemorrhoids since his discharge from service.  The Board has 
considered that veteran's contention that he continues to 
take Fiber Com for hemorrhoids.  The Board has also 
considered the prescriptions showing that the veteran has 
been prescribed tucks pads and a suppository as recently as 
September 2006; however, they do not identify the disorder 
for which the prescriptions were filled.  The veteran has 
been requested to submit or identify medical evidence showing 
the presence of hemorrhoids following his discharge from 
service but he has failed to do so.  Similarly, he has failed 
to submit or identify any post-service medical evidence 
showing that he has been found to have a low back disorder.

In view of the normal findings on the retirement examination 
and the VA examination, and the lack of any post-service 
medical evidence of hemorrhoids or a low back disorder, the 
Board must conclude that the preponderance of the evidence is 
against these claims.



ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for hemorrhoids is denied.

REMAND

Service treatment records from October and November 1999 show 
that the veteran received a laceration to his left eye while 
playing basketball.  He was diagnosed with a flap laceration 
of his conjunctiva with subconjunctival hemorrhaging and 
corneal abrasion.  Although the veteran was found to have eye 
abnormalities on the VA fee-based eye examination in July 
2002, the examiner failed to provide an opinion concerning 
whether any current eye disorder is etiologically related to 
the service trauma.  

In light of these circumstances, the Board has concluded that 
further development of the record is in order before the 
Board decides the veteran's eye claim.  
Accordingly, this case is REMANDED to the RO or Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or AMC should undertake 
appropriate development to obtain any 
outstanding records pertaining to post-
service treatment or evaluation of the 
veteran's eyes, to include any more recent 
treatment or evaluation at the Navy 
Medical Center in Bethesda, Maryland.

2.  Then, the veteran should be afforded 
VA examination by an ophthalmologist to 
determine whether he has any residuals of 
the service eye injury.  The claims folder 
must be made available to and reviewed by 
the examiner.  Based upon the examination 
results and the review of the claims 
folder, the examiners should provide an 
opinion with respect to each disorder 
found to be present as to whether there is 
a 50 percent or better probability that it 
is etiologically related to the service 
injury.

The rationale for all opinions expressed 
must also be provided.

3.  The RO or AMC should undertake any 
other additional development deemed 
necessary.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim based on 
a review of all pertinent evidence and in 
light of all applicable legal criteria.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and should be given the requisite 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


        (CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


